924 F.2d 1059
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Charles Henry REED, Petitioner-Appellant,v.Dewey SOWDERS, Warden, Respondent-Appellee.
No. 90-5321.
United States Court of Appeals, Sixth Circuit.
Jan. 31, 1991.

Before RALPH B. GUY, Jr. and BOGGS, Circuit Judges, and GEORGE CLIFTON EDWARDS, Jr., Senior Circuit Judge.

ORDER

1
Charles Henry Reed, a pro se Kentucky prisoner, appeals the district court's order dismissing his petition for a writ of habeas corpus filed pursuant to 28 U.S.C. Sec. 2254.  The case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
Reed was convicted by a Kentucky jury of kidnapping, sodomy and being a first degree persistent felony offender.  He was sentenced to life imprisonment.  Following an unsuccessful direct appeal, Reed filed an unsuccessful habeas petition in the district court on August 11, 1988.  The district court dismissed the petition and this court affirmed the decision.  Reed filed the instant habeas petition asserting that his conviction was a direct result of a conspiracy to violate his constitutional rights and to imprison him falsely in an attempt to cover up the true facts of the case.


3
After de novo review of the magistrate's report and recommendation in light of Reed's objections, the district court adopted the magistrate's recommendation and dismissed the petition as successive.  Reed has filed a timely appeal.  Reed requests the appointment of counsel in his brief on appeal.


4
Upon review, we conclude that the district court properly dismissed Reed's habeas action as a successive petition.    See Leroy v. Marshall, 757 F.2d 94, 96 (6th Cir.), cert. denied, 474 U.S. 831 (1985).


5
Accordingly, we deny Reed's request for counsel and affirm the district court's judgment for the reasons stated in the magistrate's report and recommendation dated January 24, 1990, as adopted by the district court's order dated February 13, 1990.  Rule 9(b)(5), Rules of the Sixth Circuit.